Plaintiff's right of recovery depends upon determination of whether an adult passenger in the automobile of a private carrier for hire is chargeable with imputed negligence in case the negligence of such private carrier is a proximate cause of a collision with another automobile resulting in injury to the passenger. The rule of law is well settled that negligence of a common carrier will not be imputed to a passenger for hire.Cuddy v. Horn, 46 Mich. 596 (41 Am. Rep. 178); Galloway v.Railway, 168 Mich. 343. It has been considered equally well settled by a long unbroken line of decisions in this jurisdiction that the negligence of a driver of a private vehicle will be *Page 7 
imputed to an adult who is a voluntary gratuitous occupant of such vehicle. Lake Shore  M. S. R. Co. v. Miller, 25 Mich. 274;  Schindler v. Railway Co., 87 Mich. 400; Mullen v. Cityof Owosso, 100 Mich. 103 (23 L.R.A. 693, 43 Am. St. Rep. 436); Kneeshaw v. Railway, 169 Mich. 697;Fike v. Railroad Co.,174 Mich. 167; Colborne v. Railway, 177 Mich. 139;Granger v. Farrant, 179 Mich. 19 (51 L.R.A. [N.E.] 453); Lake
v. Township of Springville, 187 Mich. 305; Jewell v. RogersTownship, 208 Mich. 318; Geeck v. Luckenbill, 215 Mich. 288;Gates v. Landon, 216 Mich. 417; Holsaple v.Menominee Superintendents of the Poor, 232 Mich. 603; Ruth v.Vroom, 245 Mich. 88 (62 A.L.R. 1528). I cannot give assent to the contrary holding of Mr. Justice McDONALD in the instant case. It seems to me this rule of law has become so thoroughly embodied in the jurisprudence of this State that we would not be justified in summarily departing therefrom. It has been decisive of a large number of cases. It may be contrary to the weight of authority elsewhere, but in this State for over 50 years it has been accepted as a rule of law, in the light of which our courts have rendered many decisions and attorneys have advised clients of their rights. If on the ground of public policy a change of the rule is deemed advisable it is a matter for legislative consideration. O'Leary v. Board of Fire,etc., Com'rs, 79 Mich. 281 (7 L.R.A. 170, 19 Am. St. Rep. 169).
The legal aspect of the instant case presents another and somewhat unsettled question, i. e.: Is the negligence of the driver, of a private vehicle imputable to an adult person who is a voluntary passenger for hire in such vehicle? A holding of the trial court that in such case negligence would not be imputed was affirmed by an equal division of *Page 8 
this court in Rogers v. Weber, 235 Mich. 180. Since decision in the Rogers Case (1926) the question has not received further consideration or been more definitely settled by this court. Increased use of motor vehicles has emphasized the importance of establishing a definite and practical rule of law. As noted above, this court is committed to the holding that the negligence of the operator of a private vehicle is imputable to a voluntary gratuitous adult passenger. The underlying reason is that such passenger by voluntarily placing his personal safety and welfare in the charge and control of the operator of such vehicle has made the latter his agent and thereby assumes the risk of such agent's negligent conduct; and the agent's contributory negligence, if any, is imputable to the principal. This reason applies with much more force to a private carrier for hire than to a gratuitous carrier. If the carriage is for hire, the relation of master and servant or principal and agent exists both in fact and in law. The element of control, power to direct and even dictate is present in a carrier for hire in a private conveyance much more than in case of gratuitous carriage. Hence in case of a private carrier for hire it is even more logical to hold that the rule of imputed negligence should apply than in case of gratuitous carriage.
Further, the private carrier, whether gratuitous or for hire, is presumably selected knowingly and discreetly by the occupant of the vehicle, or if such transportation is accepted at random and indiscriminately the passenger should assume the risk of thus acting without the exercise of ordinary care, and in such case he should be charged with the risk which he thus voluntarily assumes. Obviously this is not true of a passenger who accepts the public *Page 9 
service of a common carrier. Cuddy v. Horn, supra. Here the passenger must accept such service as is afforded indiscriminately to the public at large, relying for his safety upon the carrier's own caution and upon general public regulations and supervision under which common carriers operate. Thus it would seem that the logical line of demarcation as to where negligence will or will not be imputed is the line dividing common carriers from private carriers regardless of whether the latter carriage is for hire or gratuitous.
Also a persuasive reason for holding this to be the proper line of demarcation is that it would quite conclusively foreclose the framing of facts to fit the law of the case. In event of an accident there will be little, if any, difficulty in determining whether the vehicle was operated by a common carrier, and thereby determining whether negligence is imputable; but not so of ascertaining the actual truth as to whether a given private carrier was operating for hire at the time of the accident or gratuitously. If carriage for hire is essential to recovery, in too many cases there will be testimony that the carrying was for hire when in fact it was otherwise.
Considering all the exigencies of this phase of the law, it would seem that the safe, practical, and workable rule is to hold that negligence of a common carrier will not be imputed to the passenger, but that in cases of transportation by private carriers negligence of the operator of the Vehicle will be imputed to the passenger regardless of whether the carriage is for hire or gratuitous.
In the instant case the driver of the vehicle in which plaintiff was riding was a private carrier for hire; and it conclusively appears from the record that his negligence was a proximate cause of the *Page 10 
accident resulting in plaintiff's injury. Such negligence is imputed to plaintiff, and it follows that she cannot recover against the appellant Ernest Kimmich. As to him, the judgment entered in the circuit court should be reversed, with costs to be taxed against appellee; but the judgment entered against Hilton will be affirmed, with costs to appellee. The case should be remanded to the circuit court with direction to enter judgment accordingly.
CLARK and POTTER, JJ., concurred with NORTH, J.